Name: Commission Regulation (EC) No 688/2006 of 4 May 2006 amending Annexes III and XI to Regulation (EC) No 999/2001 of the European Parliament and of the Council as regards the monitoring of transmissible spongiform encephalopathies and specified risk material of bovine animals in Sweden (Text with EEA relevance)
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural activity;  health;  means of agricultural production;  Europe
 Date Published: nan

 5.5.2006 EN Official Journal of the European Union L 120/10 COMMISSION REGULATION (EC) No 688/2006 of 4 May 2006 amending Annexes III and XI to Regulation (EC) No 999/2001 of the European Parliament and of the Council as regards the monitoring of transmissible spongiform encephalopathies and specified risk material of bovine animals in Sweden (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (1), and in particular the first paragraph of Article 23 thereof, Whereas: (1) Regulation (EC) No 999/2001 lays down rules for the monitoring of transmissible spongiform encephalopathies (TSE) in bovine, ovine and caprine animals. (2) In its opinion of 6 July 2000, the Scientific Steering Committee of the European Commission SSC concluded that the occurrence of bovine spongiform encephalopathies (BSE) in native cattle in Sweden was unlikely, but not excluded. On the basis of that opinion, Regulation (EC) No 999/2001 provides Sweden with a derogation to examine only a random sample of healthy slaughtered bovine animals born and reared on its territory. In its updated opinion adopted in July 2004 on the geographical BSE risk of Sweden the European Food Safety Authority supported this position classifying Sweden in GBR category II, i.e. that it is unlikely domestic cattle are infected with BSE-agent, but not excluded. In addition, Sweden could benefit from a derogation to allow the use of the vertebral column and dorsal root ganglia from bovine animals under certain conditions. However, Sweden never applied that derogation. (3) On 3 March 2006 the Community Reference Laboratory for TSEs confirmed the first case of BSE in Sweden. Therefore, as the occurrence of BSE in native cattle may no longer be considered unlikely, it is no longer appropriate that Sweden should benefit from derogations in respect of the monitoring of healthy slaughter cattle and of the age limit for the removal of vertebral column from bovine animals. (4) Regulation (EC) No 999/2001 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee of the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 The Annexes to Regulation (EC) 999/2001 are amended as follows: (a) in Annex III, Part I of Chapter A, point 2.3 is deleted; (b) in Annex XI, Part A, the second subparagraph of point 2 is replaced by the following: Member States may apply for this derogation by submitting conclusive supporting evidence to the Commission regarding point (a) or (b), as appropriate. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 May 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 147, 31.5.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 657/2006 (OJ L 116, 29.4.2006, p. 9).